DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on February 03, 2022, in which claims 3, 5, 9, and 11 were cancelled and claims 1-2, 4, 6-8, 10 and 12 are presented foe further examination.

Response to Arguments
Applicant’s arguments filed on February 03, 2022, with respect to claims 1-2, 4, 6-8, 10 and 12 have been fully considered and are persuasive. The 35 USC 112 rejection set forth in the last office action mailed on January 14, 2022 has been withdrawn.

Remark
After further reviewed Applicant’s arguments filed on February 03, 2022 consistent with original specification and in light of the claimed amendment filed on February 03, 2022, it is conceivable the 35 USC 112 rejection is overcome by the claimed amendment. Therefore, the 35 USC 112 rejection set forth in the last office action filed on January 14 has been withdrawn.


Allowable Subject Matter
Claims 1-2, 4, 6-8, 10 and 12 are allowed in light of the Applicant’s arguments (pages 2-3), filed on February 03, 2022. The following is an examiner’s statement of reasons for 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        February 14, 2022